DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bingle 2006/0290518 (hereinafter Bingle).
Re Claim 1. (currently amended)
Bingle discloses a motor vehicle lock comprising a lock housing (Fig.4A - 28), an electric power supply (60) and at least one illuminant (46) wherein the illuminant can be connected to the electric power supply (60), wherein the illuminant emits light into a light guiding element (slot 52 in sidewall 30b), wherein the illuminant can be placed directly on a conductor of the circuit board (50/48) located inside the lock housing (28) that distributes current whereby light intensity of the illuminant is controlled to balance voltage fluctuations and maintain a uniform light intensity in the illuminant, wherein the light guiding element (52) ends with an end in an area which is opposite the illuminant (46) which enables light to be emitted in an environment of the motor vehicle in the installed state of the motor vehicle lock, and wherein the light guiding element ends in an infeed section of the motor vehicle lock (handle recess).  It is noted that the functionality set forth above would be considered inherent to the structure of the Bingle arrangement.
Re Claim 2. (previously presented)
Bingle discloses the motor vehicle lock according to claim 1, wherein the circuit board (50) can be arranged on an electrocomponent carrier of the motor vehicle lock (30b).  
Re Claim 3. (previously presented) 
Bingle discloses the motor vehicle lock according to claim 1, wherein the circuit board (50) has control electronics (48) to control the illuminant.  
Re Claim 4. (previously presented)
Bingle discloses the motor vehicle lock according to claim 1, wherein the light guiding element (52) is directly connected (within the same housing portion- Fig.4A) to the illuminant (46).  
Re Claim 6. (previously presented)

Re Claim 9. (previously presented)
Bingle discloses the motor vehicle lock according to claim 1, wherein the circuit board (50) is arranged substantially parallel to an extension a lock plate (sidewall 30b) encompassing the lock housing (28) at least in part.  
Re Claim 11. (previously presented)
Bingle discloses the motor vehicle lock according to claim 1, wherein the light guiding element (52) is guided and/or fixed in the lock housing (sidewall 30b of housing 28).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of DE102010050183 (hereinafter DE183).
Re Claim 6. (previously presented)

Accordingly, it would have been obvious to one of ordinary skill in the art to provide a plastic as taught by DE183 for the composition of the light guiding element as taught by DE183 to be advantageous.
Re Claim 12. (previously presented)
Bingle discloses the motor vehicle lock according to claim 6, but fails to teach wherein the plastic is polycarbonate or polymethyl methacrylate.  
DE183 clearly teaches the light guide (11) can be made of polystyrene or polymethyl methacrylate (para [0019]).
It would have been obvious to one of ordinary skill in the art to provide a plastic as taught by DE183 for the composition of the light guiding element as taught by DE183 to be advantageous.

Claims 5, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of DE 19528093 to Siemens (hereinafter DE093).
Re Claim 5. (previously presented) 
Bingle discloses the motor vehicle lock according to claim 1, but fails to teach the use of a light guiding cone. However, as previously applied, DE093 clearly discloses wherein a light guiding cone (Fig.3 - 14) is arranged between the light guiding element (14) and the illuminant (13).  
It would have been obvious to one of ordinary skill in the art to modify the shape of the light guiding element of Bingle to have a cone shape as taught by DE093 in order to facilitate directing the light to the desired location.

Bingle discloses the motor vehicle lock according to claim 1, but fails to teach wherein the light guiding element (52) has an opaque and/or light-reflecting sheathing.  
DE093 teaches the use of an opaque coating on the light guide (14,16) to prevent visibility of the components from the outside.
It would have been obvious too one of ordinary skill in the art to provide the light guide of Bingle with such an opaque coating as taught by DE093 as an anti-tamper means for preventing visibility.
Re Claim 13. (new) 
Bingle discloses the motor vehicle lock according to claim 5, wherein the light guiding cone is directly connected to the illuminant (as discussed above with respect to claim 4, within the same housing portion – Fig.4A).  
Re Claim 14. (new)
Bingle discloses the motor vehicle lock according to claim 5, but fails to teach wherein the light guiding element has an angle of approximately 90 degrees between the light guiding cone and a light emitting aperture.
DE093 teaches the alternate use of a ring (17, Fig.4) as a light guiding element which emits light axially and radially (i.e. 90 degrees).
It would have been obvious to one of ordinary skill in the art to modify the shape of the light guiding element to have a 90 degree angle portion as taught by DE093 in order to direct the light as desired.

Claim 13 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of DE093 as applied to claim 5 above, and further in view of DE183.
Re Claim 13. (new) 
Bingle discloses the motor vehicle lock according to claim 5, wherein the light guiding cone is directly connected to the illuminant (as discussed above with respect to claim 4, within the same housing portion – Fig.4A).  However, and alternatively, as discussed above with respect to claim 5, DE093 teaches the use of a light guiding cone (14) directly connected to the illuminant. DE183 further teaches the light guiding element (11) directly connected to the illuminant (13) within the housing as seen in Fig.2). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/            Primary Examiner, Art Unit 3675